DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,129,664 and claims 1-20 of U.S. Patent No. 10,848,881.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming an apparatus and a method for adjusting hearing assistance parameters for use in a hearing assistance device, the method comprising receiving, at a server, hearing assistance parameter information or acoustic feature vector via a mobile device, classifying, using a processor, the acoustic feature vector or the hearing assistance parameter information using a machine learning trained classifier, and output information corresponding to the classification to the mobile device, wherein the information is configured to be sent by the mobile device to the hearing assistance device to adjust and/or select the hearing assistance parameters of the hearing assistance device.  The limitations in claims 1-20 of U.S. Patent No. 10,129,664 and claims 1-20 of U.S. Patent No. 10,848,881 cover the limitations in claims 2-21 of the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 5-8, 12 and 15-18, as broadly claimed, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribic (US 7,715,576).
Regarding claims 2 and 12, as broadly claimed, Ribic teaches a method for adjusting hearing assistance parameters for use in a hearing aid device (see the figure), the method comprising receiving, at a server, hearing assistance parameter information via a mobile device (col. 2, lines 10-64; and col. 3, lines 1-4 and lines 53-67 through col. 4, lines 1-3), classifying, using a processor of the server (7, 8, 13), the hearing assistance parameter information using a machine learning trained classifier (see the figure; col. 2, lines 7-18 and lines 53-64; col. 3, lines 28-60; and col. 4, lines 16-61 or claim 1), and outputting information corresponding to the classification to the mobile device, the information configured to be sent by the mobile device  to a hearing assistance device to adjust the hearing assistance parameters of the hearing assistance device (col. 2, lines 22-37 and lines 53-67 and col. 3, lines 47-67 through col. 4, lines 1-3).  
Regarding claims 5 and 15, as broadly claimed, Ribic teaches the hearing assistance parameter information that describes environmental sound received at a microphone (col. 2, lines 
Regarding claims 6 and 16, Ribic teaches output the information including outputting hearing assistance parameter changes (col. 2, lines 15-37 and lines 53-64 and col. 3, lines 5-32).  
Regarding claims 7 and 17, Ribic teaches the method comprising receiving the hearing assistance parameter information from the mobile device based on a user selection (col. 2, lines 10-37 and lines 53-64; and col. 3, lines 5-42 and col. 4, lines 1-3).
Regarding claims 8 and 18, Ribic teaches the hearing assistance parameter information that includes a parameter, a parameter change, a visual context coordinate or change, or a location on a user interface (col. 2, lines 10-37 and lines 53-64; and col. 3, lines 5-42 and col. 4, lines 1-3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2-9, 11-19 and 21, as interpreted in a different manner, are rejected under 35 U.S.C. 103 as being unpatentable over Ribic (US 7,715,576) in view Frohlich et al. (US 7,742,612).
Regarding claims 2 and 12, as interpreted in a different manner, Ribic teaches a method for adjusting hearing assistance parameters for use in a hearing aid device (see the figure), the method comprising receiving, at a server, hearing assistance parameter information via a mobile device (col. 2, lines 10-64; and col. 3, lines 1-4 and lines 53-67 through col. 4, lines 1-3), classifying, using a processor of the server (7, 8, 13, col. 2, lines 1-52; and col. 3, lines 47-60), the hearing assistance parameter information (see the figure; col. 2, lines 7-18 and lines 53-64; col. 3, lines 28-60; and col. 4, lines 16-61 or claim 1), and outputting information corresponding to the classification to the mobile device, the information configured to be sent by the mobile device to a hearing assistance device to adjust the hearing assistance parameters of the hearing assistance device (col. 2, lines 22-37 and lines 53-67; and col. 3, lines 5-32, lines 47-67 through col. 4, lines 1-3).  
Ribic does not specifically disclose that classifying the hearing assistance parameter information using a machine learning trained classifier.  However, it is well known in the art to classify the hearing assistance parameter information using a machine learning trained classifier.

Therefore, it would have been obvious to one skilled in the art to provide the method comprising classifying the hearing assistance parameter information in the system of Ribic 
using a machine learning trained classifier, as taught by Frohlick, for optimal results, providing a better machine learning system and better providing the improved frequency characteristics in the system. 
Regarding claims 3-4, 13 and 14, Ribic in view of Frohlich teaches the machine learning trained classifier that includes a neural network (5, figures 1, 2 in Frohlich).  Ribic in view of Frohlich does not teach the neural network trained using non-interactive component data as claimed.  However, it would be obvious to one skilled in the art to provide any data in the mobile device and the system of Ribic in view of Frohlich such as providing the neural network trained using non-interactive component data such as geolocation information obtained from the mobile device for greater application.  
Regarding claims 5 and 15, as broadly claimed, Ribic teaches the hearing assistance parameter information that describes environmental sound received at a microphone (col. 2, lines 42-44 and lines 53-61; col. 3, lines 5-32, lines 47-60; and col. 4, lines 20-57) of the mobile device (note col. 2, lines 42-44).
Regarding claims 6 and 16, Ribic teaches output the information including outputting hearing assistance parameter changes (col. 2, lines 15-37 and lines 53-64; and col. 3, lines 5-32).  

Regarding claims 8 and 18, Ribic teaches the hearing assistance parameter information that includes a parameter, a parameter change, a visual context coordinate or change, or a location on a user interface (col. 2, lines 10-37 and lines 53-64; and col. 3, lines 5-42 and col. 4, lines 1-3). 
Regarding claims 9 and 19, Ribic in view of Frohlich does not specifically teach incorporating the hearing assistance parameter information in retraining the machine learning trained classifier to improve future hearing assistance parameters.  However, Ribic in view of Frohlich does teach the incorporating the hearing assistance parameter information in training the machine learning trained classifier (see the figure; col. 2, lines 7-18 and lines 53-64; col. 3, lines 28-60; and col. 4, lines 16-61 or claim 1 in Ribic; and/or figures 1 and 2 in Frohlich).
Therefore, it would have been obvious to one skilled in the art to provide the incorporating the hearing assistance parameter information in training and/or retraining the machine learning trained classifier in the system of Ribic in view of Frohlich to improve future hearing assistance parameters for improving the accuracy and better providing the desired frequency characteristics in the system.
Regarding claims 11 and 21, Ribic teaches the hearing assistance parameter information representing environment sound captured at the mobile device (col. 2, lines 10-64; col. 3, lines 1-4 and lines 53-67; and col. 4, lines 1-3 and lines 36-57).
Ribic does not specifically teach the hearing assistance parameter information that includes an acoustic feature vector as claimed.  However, the examiner takes the Office Notice 
Therefore, it would have been obvious to one skilled in the art to provide any hearing assistance parameter information in the hearing aid system of Ribic such as providing an acoustic feature vector for better determining and sending information in the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weinfurtner (US 5,754,661) a programmable hearing aid having improved signal processing, particularly improved separation of the useful signals from the unwanted noise, wherein the programmable hearing aid comprises a neural network.
Allegro et al (US 6,910,013) teaches a method for identifying a momentary acoustic scene comprising a training unit, wherein the training unit serves to establish in off-line operation the parameters required in the signal identifier for the classification process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
December 4, 2021